DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (5,879,244) in view of Loper (2006/0172823) and Sullivan et al. (2012/0184396).  Hwang discloses a golf ball comprising four layers or a core and a triple cover (fig 6).  The core and three cover layers each include barium (radio-opaque filler) in the amount from 0.5 to 60 parts (col. 3, lines 57-60; col. 5, lines 36-39). The cover layers are made from ionomers and the outer cover layer may be made from polyurethane (col. 2, lines 38-45; col. 4, lines 47-55). Hwang discloses a polybutadiene core but does not disclose applicant’s claimed core materials.  Loper teaches a core composition comprising a polybutadiene [0308], zinc acrylate [0323], zinc oxide [0334], zinc stearate [0334], peroxide [0319], and organic sulfur [0326]. One of ordinary skill in the art would have modified the core composition for the desired durability and resilience. Hwang does not disclose the density of each layer, which is directly related to the amount of the barium. Varying the amount of filler for a desired density is within the capabilities of one skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In regards to the COR of at least 0.75, the materials for the layers are equivalent to applicant’s therefor the COR is also equivalent.  Hwang discloses barium as the filler for the layers. Sullivan teaches fillers barium, bismuth, tungsten and reduced iron as interchangeable [0036].  One of ordinary skill in the art would have modified the type of filler as an obvious design choice. (Note: applicant’s spec does not provide criticality for a specific filler and Sullivan teaches the fillers are interchangeable).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



September 29, 2022